DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed July 19, 2022 and August 4, 2022.  Claim 2 has been amended.  Claim 1 has been cancelled.  Claim 2 is currently pending and is allowable.

This application claims benefit of priority to Chinese Patent Application No. 201910707928.6, filed August 1, 2019.


Withdrawal of Rejections:

	The rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.
	The rejection of claim 1 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more, is withdrawn.
	The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and under 35 U.S.C. 101 due to an improper use claim, is withdrawn. 
	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Prabavathy et al., is withdrawn. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the invention as currently claimed.  The closest prior art of record is Prabavathy et al.
Prabavathy et al. teach a method for using Streptomyces sp. PM5 against Rice Bacterial Blight (Abs.).  
However, there are nearly a thousand species of Streptomyces, each species further including many different strains, where the treatment of Rice Bacterial Blight is not a common trait among all species and strains of Streptomyces.  It would not have been obvious to one of ordinary skill in the art from the disclosure of Prabavathy et al. that all Streptomyces species and strains, including specifically Streptomyces roseoverticillatus SR-63, would have the same function just because they belong to the same genus.  As such, Prabavathy et al. is not deemed to teach or render obvious a method of using the specific strain Streptomyces roseoverticillatus SR-63 having accession number CCTCC No.: M 2019261 for controlling Rice Bacterial Blight when applied to rice in need thereof.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claim 2 is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653